Shaw, C. J.
To test the correctness of the instructions given to the jury, it becomes necessary to consider the relations of the parties to each other, in the case stated in the exceptions.
By the parol lease to the defendant, (supposing it to have been made by an agent duly authorized by the company,) and by force and effect of the statute, he acquired an estate at will only, although the parol agreement was for a longer time. Rev. Sts. c. 59, § 29. Being an estate at the will of both parties, it was determinable by the lessor, by any act of ownership, inconsistent with its further continuance ; and it is a fixed rule, that if the owner of the land, which is in the occupation of a tenant at will, makes a feoffment, or a lease for years, to commence immediately, the estate at will is thereby determined. 2 Bl. Com. 146. 10 Met. 229. A lease “for the season,” being a demise for a certain time, though it may be construed to be for a term less than a year, is technically a lease for years. 2 Bl. Com. 140.
The defendant’s estate at will being thus determined, he became tenant at sufferance; one whose entry was lawful, but whose right to hold was determined. By a former statute, (St. 1825, c. 89, <§> 4,) it was provided that tenants at sufferance, as well as tenants at will, should have notice to quit. But this was altered by Rev. Sts. c. 60, § 26, limiting the right of notice to tenants at will only, for the reasons expressed by the commissioners in their note on this enactment.
It has been determined in several cases, since the passing of the revised statutes, that a tenant at sufferance is not entitled to notice to quit, but is a mere holder without right. If, therefore, he has notice of such determination of his estate at will, and sufficient time to remove from the premises, and he again enters, he is a trespasser. Kinsley v. Ames, 2 Met. 29. Hollis v. Pool, 3 Met. 350. Benedict v. Morse 0 Met. 223.
*303The court are therefore of opinion, that the direction of the judge, in matter of law, was not correct. That direction was, that unless the defendant had abandoned his lease, or surrendered his interest, on notice of the lease to Dow, that is, unless by some act or declaration, he yielded and submitted to that title, he was entitled to a verdict. Whereas, we think the jury should have been instructed, that on the execution and delivery of the lease to Dow, and his entry under it, the defendant became tenant at sufferance; that if he had notice of the lease to Dow, and afterwards returned and took the hay and grass, he was a trespasser, and the plaintiff was entitled to a verdict.
If there was any question whether the defendant had notice of the lease to Dow, the evidence, showing that Dow entered upon the land, ordered away the defendant’s servants, who were at work there, and gave notice to them of his lease, should have been left to the jury. But the instruction went upon the assumption that, although the defendant had notice of Dow’s lease, yet, if he did not consent to it, and voluntarily abandon the premises, he was entitled to a verdict. It assumes that the defendant, under his parol demise, had a right to the possession, for the year or the season, of which he could not be divested, except by his own act or consent.
If there be any supposed hardship in the case, it results from the express provision of law, that a letting by parol, for a term of time, shall have the force and effect of a tenancy at will only, and the rule of the common law, that the lessor may determine the tenancy at his will, and that a conveyance or lease of the premises to another is in law a determination of the lease at will.

New trial granted.